CUDAHY, Circuit Judge,
concurring.
I agree that there is little reason to believe that the Illinois Supreme Court would enforce a theory of strict liability against handgun manufacturers at this time. That is the question presented by this diversity case and I think Judge Pell has answered it correctly.
Our analysis may be incomplete, however, if we lose sight of the fact that, in a broad economic sense, death and injury from bullet wounds are an external cost of handgun manufacture and sale, imposed on gun victims or on society as a whole. See Silk, Contemporary Economics 132-33 (1970). The central reality is that these costs exist in fact, and the only question is who should bear them. The imposition of strict liability on the manufacturer or seller of handguns should not be viewed as an attempt to drive handguns from the market — for the courts, an improper goal. Rather, it is an effort to place the costs inherent in handguns on the users rather than on the victims.
If a victim has been injured and attempts to recover damages from the user of the handgun, the user is frequently unreachable or judgment-proof. Strict liability for the manufacturer or marketer of handguns, on the other hand, places the costs of injury on a party who is able to spread those costs widely among all users through higher prices. An argument can be made^ for thus internalizing the costs in the price of handguns and thereby distributing them to all users rather than imposing them on shooting victims, which is the alternative. As we have noted, the costs exist and someone must pay them.
The justification for the imposition of strict manufacturer liability is that the manufacturer, “by marketing a product, ... has assumed a special responsibility to the public and should bear the costs of accidents, as a cost of doing business.” Note, Manufacturers’ Liability to Victims of Handgun Crime: A Common-Law Approach, 51 Fordham L.Rev. 771, 778 (1983). See also Turley, Manufacturers’ and Suppliers’ Liability to Handgun Victims, 10 N.Ky.L.Rev. 41, 45 (1981). In practice, however, neither the manufacturer nor even an insurance company would ultimately bear the costs; these enterprises would simply serve as distributors of the risks and costs associated with handgun use among those who use handguns.1 The imposition of such liability on manufacturers and marketers merely constitutes notice that
they must be prepared to compensate any innocent parties who may incidentally be harmed, no matter how carefully and faultlessly the activities are carried out____ The prospective responsibility imposed ... by law applies even to events beyond their control, but ... they can guard against disastrous expenses by adjusting their prices and figuring compensation costs among their normal business expenses.
Feinberg, Collective Responsibility, 65 J.Phil. 674 (1968), reprinted in Feinberg and Gross, Philosophy of Law 411-12 (1975).
Strict manufacturer or seller liability might be imposed under Restatement (Second) of Torts, sections 519-20, following the reasoning of Richman v. Charter Arms Corp., 571 F.Supp. 192 (E.D.La.1983).2 Whatever may be said for or *1207against this approach, however, it is not now the law of Illinois. And that is where, for present purposes, the analysis must end-

. Appropriate consideration would presumably have to be given to the problem of handguns already- in public hands for which no "risk premium” was charged the user at the time of purchase.


. The Illinois courts, under Restatement (Second) of Torts, sections 519-20, have not apparently held any defendant liable on the theory that the sale (as opposed to the use) of devices like handguns is an ultrahazardous activity. Apart from this limitation, the sale of at least certain types of handguns might fit several of the factors listed in section 520, as defining an ultrahazardous activity: existence of a high degree of risk of harm; likelihood that the resulting harm will be great; inability to eliminate the risk by the use of reasonable care; extent to which the activity is not a matter of common *1207usage; inappropriateness of the activity to the place where it is carried on; and extent to which its value to the community is outweighed by its dangerous attributes.